 



Exhibit 10.1
Dated as of 22 December, 2006
JANOS SIVO, ALAN STRONG, WILLIAM HILL, AND
JAMES BAKER
BEING ALL OF THE SELLERS OF CARTESIAN LIMITED,
and
THE MANAGEMENT NETWORK GROUP INC.
SHARE PURCHASE AGREEMENT
in respect of the entire issued share
capital of Cartesian Limited
Bingham McCutchen LLP
41 Lothbury
London
EC2R7HF

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1     INTERPRETATION
    1  
 
       
2     Agreement to Sell the Shares
    12  
 
       
3     Consideration
    12  
 
       
4     Non-Competition; Non-Solicitation
    13  
 
       
5     Pre-Closing obligations of Sellers
    14  
 
       
6     Closing
    15  
 
       
7     Warranties
    16  
 
       
8     Limitation of Sellers’ Warranties Liability
    17  
 
       
9     Miscellaneous
    20  
 
       
Schedule 1       The Company
    34  
 
       
Schedule 2       The Properties
    36  
 
       
Schedule 3       Intellectual Property
    38  
 
       
Schedule 4       Closing Obligations Pursuant to Clause 6
    39  
 
       
Schedule 5       Warranties given by the Sellers under Clause 7.1
    41  
 
       
Schedule 6       Relevant accounts preparation memorandum
    65  
 
       
Schedule 7       Sellers’ protection during the earn out term
    69  
 
       
Schedule 8       Buyer’s warranties
    72  
 
       
Schedule 9       EBITDA calculation memorandum
    74  

 i

 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
This Agreement is made on 22 December 2006
between:

(1)   Each of Janos Sivo, Alan Strong, William Hill and James Baker, being all
of the shareholders of Cartesian Limited (the “Sellers”); and   (2)   The
Management Network Group Inc. a company incorporated in the USA (the “Buyer”)
(together the “Parties”).

Whereas:

(A)   The Sellers have agreed to sell the number of shares set out against their
respective names in Schedule 1 to this Agreement (the “Shares”) and to assume
the obligations imposed on the Sellers under this Agreement;   (B)   The Buyer
has agreed to purchase the Shares and to assume the obligations imposed on the
Buyer under this Agreement;   (C)   The Company is engaged in the business of
providing independent technical telecommunications consultancy and revenue
assurance products (the “Business”);   (D)   The Sellers collectively own all of
the issued and outstanding share capital of the Company as at the date of this
Agreement; and   (E)   The Buyer desires to purchase from the Sellers, and the
Sellers desire to sell to the Buyer, the Shares for the consideration and on the
terms of and subject to the conditions set forth in this Agreement.

It is agreed as follows:

1   INTERPRETATION       In this Agreement, unless the context otherwise
requires, the provisions in this Clause I apply.   1.1   Definitions       “Act”
means the Companies Act 1985, as amended from time to time.       “Adjusted
Earned Cash Test” has the meaning set forth in Clause 3.2.2 of this Agreement.  
    “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person, through the ownership of all or part of any Person.    
  “Agreed Form” means, in relation to a document, such document in the terms
agreed between the Sellers and the Buyer and initialed as such by the Buyer’s
Solicitors and the Sellers’ Solicitors with such alterations as may be agreed in
writing between them from time to time.       “Agreement” means this Share
Purchase Agreement, dated as of 22 December, 2006, by and among the Sellers and
the Buyer.       “Applicable Law” means, with respect to any Person, any
domestic or foreign, federal, state or local statute, law, rule, regulation,
order, it, injunction, judgment, decree or other requirement, of any

 



--------------------------------------------------------------------------------



 



    Governmental Authority (including any Environmental Law) applicable to such
Person or any of their properties or assets.       “Articles of Association”
means the articles of association of the Company as at the date of this
Agreement.       “Associate” or “Associated With” means, when used to indicate a
relationship with any Person, (a) any other Person of which such Person is an
officer or partner or is, directly or indirectly, the beneficial owner of twenty
percent (20%) or more of any class of equity securities issued by such other
Person, (b) any trust or other estate in which such Person has a substantial
beneficial interest or as to which such Person serves as trustee or in a similar
fiduciary capacity, and (c) any relative or spouse of such Person, or any
relative of such spouse who has the same home as such Person or who is a
director or officer of such Person or any Affiliate thereof.       “Auditor” has
the meaning set forth in Clause 3.4.4 of this Agreement.       “Audited
Statements” means the balance sheets and related statements of operations and
retained earnings and of cash flows for the Company for the year ended 31st
July, 2006, audited by the Company’s auditors in accordance with the Act.      
“Business” has the meaning set forth in the Recitals to this Agreement.      
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York and London, England are authorised or required by
law to close.       “Buyer” has the meaning set forth in the preamble to this
Agreement.       “Buyer’s Group” means the Buyer and any Subsidiary of the
Buyer.       “Buyer’s Solicitors” means Bingham McCutchen LLP of 41 Lothbury,
London EC2R 7HF.       “Buyer’s Warranties” means the Warranties set out in
Schedule 8.       “Closing” means the closing of the transactions contemplated
by this Agreement, pursuant to the provisions of Clause 6.       “Closing Date”
has the meaning set forth in Clause 6.1 of this Agreement.       “Closing Net
Working Capital” means the aggregate amount of (i) current assets of the Company
as of the Closing Date, less (ii) the sum of current liabilities of the Company
as of the Closing Date, each as determined in accordance with UK GAAP.      
“Company” means Cartesian Limited, details of which are set out in Schedule 1.  
    “Company Transaction Expenses” means the legal, accounting, financial
advisory and other professional fees and expenses of the Company incurred in
connection with the transactions contemplated herein that accrue on or prior to
the Closing Date.       “Competition Law” means the national and directly
effective legislation of any jurisdiction which governs the conduct of companies
or individuals in relation to restrictive or other anti-competitive agreements
or practices (including, but not limited to, cartels, pricing, resale pricing,
market sharing, bid rigging, terms of trading, purchase or supply and joint
ventures), dominant or monopoly market positions (whether held individually or
collectively) and the control of acquisitions or mergers.       “Confidential
Information” has the meaning set forth in 9.5.1 of this Agreement.

2



--------------------------------------------------------------------------------



 



    “Consultancy Agreement” means an agreement other than a contract of
employment with the Company, pursuant to which an individual provides services
to the Company.       “Consultant” means a Person (whether an individual or
otherwise) providing services to the Company pursuant to a Consultancy
Agreement.       “Contracts” means all contracts, agreements, options, leases,
sales and accepted purchase orders, commitments and other instruments of any
kind to which the Company is a party on the Closing Date.       “Damages” means
all demands, claims, actions or causes of action, proceedings, assessments,
losses, damages, properly incurred costs, properly incurred expenses,
liabilities, judgments, awards, fines, sanctions, penalties, charges and amounts
paid in settlement, including (without limitation), the properly incurred costs,
fees and expenses of solicitors, accountants and other agents of the relevant
Person incurred in connection with such demands, etc.       “Debt” means (i) any
indebtedness of the Company, whether or not contingent, in respect of borrowed
money or evidenced by bonds, notes, debentures or other similar instruments or
letters of credit (or reimbursement agreements in respect thereof) or banker’s
acceptances or representing capitalised lease obligations, (ii) any deferred and
unpaid balance of the purchase price of any property, (iii) all indebtedness of
others secured by an Encumbrance on any asset of the Company (whether or not
such indebtedness is assumed by the Company) and, (iv) to the extent not
otherwise included by Clauses (i) through (iii) above, any guarantee by the
Company of any indebtedness of any other Person.       “Disclosure Letter” means
the letter dated on the same date as this Agreement from the Sellers to the
Buyer disclosing:       (a) information constituting exceptions to the Sellers’
Warranties; and       (b) details of other matters referred to in this
Agreement;       “Earned Cash” means one million British pounds (£1,000,000).  
    “Earn-Out Installment Payment” has the meaning set forth in Clause 3.1.5 of
this Agreement.       “Earn-Out Measurement Date” has the meaning set forth in
Clause 3.1.5 of this Agreement.       “Earn-Out Period” has the meaning set
forth in Clause 3.1.5 of this Agreement.       “Earn-Out Term” means the four
years ending 31st August 2010 or if earlier the date on which all Earn-Out
Installment Payments and Earned Cash payments have been paid to the Sellers in
accordance with the provisions of this Agreement.       “EBITDA” shall mean, for
any specified time period, net earnings of the Company during such time period
before any deduction for interest, taxes, depreciation or amortisation, each as
determined in accordance with UK GAAP as adjusted by the provisions of
Schedule 6.       “Employees” means those employees, directors and officers of
the Company, who are immediately prior to Closing employed by the Company.      
“Employment Agreements” means any employment, contracting, severance, pay,
continuation pay, termination pay or indemnification agreements or other similar
agreements of any nature whatsoever (including Consultancy Agreements) between
the Company and any officer, Employee or Consultant or any former officer,
employee or Consultant of the Company.       “Encumbrance” means with respect to
any asset, any claim, charge, mortgage, lien, option, equity, power of sale,
hypothecation, retention of title, right of pre-emption, right of first refusal
or other third party right

3



--------------------------------------------------------------------------------



 



    or security interest of any kind or an agreement, arrangement or obligation
to create any of the foregoing in respect of such asset;       “Environment”
means the natural and man-made environment, including (without limitation) all
or any of the following media (alone or in combination): air (including the air
within buildings and the air within other natural or man-made structures whether
above or below ground); water (including water under or within land or in drains
or sewers); soil and land and any ecological systems and living organisms
supported by these media, including man or systems supported by these media.    
  “Environmental Law” means all statutes, common law, bye-laws, regulations and
subordinate legislation, judgments, decisions, notices, orders, (including,
without limitation, the laws of the European Union and the Environmental
Protection Act 1990, together with any regulations made thereunder) to the
extent that the same are in force concerning (i) the pollution or protection of,
or compensation of damage or harm to, the Environment; (ii) occupational or
public health and safety; (iii) emissions, discharges or releases into, or the
presence in, the Environment of Hazardous Substances and (iv) the use,
treatment, storage, disposal, transportation or handling of Hazardous
Substances.       “Equity Securities” has the meaning set forth in Sellers’
Warranty 1.5.1 of Schedule 5 of this Agreement.       “Escrow Account” means the
joint trust account in the name of the Sellers’ Solicitors and. the Buyer’s
Solicitors maintained by the Escrow Agent operated in accordance with the terms
of the Escrow Agreement.       “Escrow Agent” means Barclays Bank plc.      
“Escrow Agreement” means the agreement between the parties and the Escrow Agent
governing the operation of and release of funds from the Escrow Account, which
funds are held on trust for the Sellers, pursuant to the terms of the Escrow
Agreement.       “Financial Statements” has the meaning set forth in Sellers’
Warranty 2.1 of Schedule 5 of this Agreement.       “First Anniversary” means
31st August, 2007.       “First Year EBITDA” means the EBITDA of the Company for
the period beginning on 1st September 2006 and ending on the First Anniversary.
      “First Year Revenue” means gross revenues of the Company for the period
beginning on 1st September 2006 and ending on the First Anniversary, determined
in accordance with UK GAAP.       “Fourth Anniversary” means 31st August, 2010.
      “Governmental Authority” means any foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organisation,
commission or tribunal or any regulatory, administrative or other agency, or any
political or other sub-division, department or branch of any of the foregoing
which has competent jurisdiction over the relevant Persons or its business,
property, assets or operations.       “Hazardous Substance” means any natural or
artificial substance of any nature whatsoever (whether in the form of a solid,
liquid, gas or vapour alone or in combination with any other substance) which is
capable of causing harm or damage to the Environment or to public health or
welfare or capable of causing a nuisance, including but not limited to
controlled, special, hazardous, toxic or dangerous wastes or pollutants.      
“Health and Safety Laws” means all Applicable Laws, statutes, regulations,
secondary legislation, bye-laws, common law, directives, treaties and other
measures, judgments and decisions of any court or

4



--------------------------------------------------------------------------------



 



    tribunal, codes of practice and guidance notes which are legally binding and
in force as at the date of this Agreement in so far as they relate to or apply
to the health and safety of any Person, including the Health and Safety at Work
Act 1974, the Control of Asbestos at Work Regulations 2002 and the Construction
(Design and Management) Regulations 1994.       “IOTA 1988” means the Income &
Corporation Taxes Act 1988.       “Intellectual Property” means Marks, trade
names, domain names, get-up, Patents, Software, inventions, registered and
unregistered design rights, copyrights, semi-conductor topography rights,
database rights and all other similar rights in any part of the world (including
Know-how) including, where such rights are obtained enhanced by registration,
any registration of such rights and applications and rights to apply for such
registrations;       “Intellectual Property Rights” means intellectual property
rights arising from or in respect of any Intellectual Property whether
protected, created or arising under the laws of England and Wales or any other
jurisdiction.       “ITEPA” means the Income Tax (Earnings & Pensions) Act 2003.
      “Know-how” means confidential industrial and commercial information and
techniques in any form including (without limitation) drawings, formulae, test
results, reports, project reports and testing procedures, instruction and
training manuals, tables of operating conditions, market forecasts, lists and
particulars of customers and suppliers;       “Knowledge” or “so far as the
Sellers are aware” or “Awareness of the Sellers” or “Knowledge of the Sellers,”
“Known to the Sellers” and any other phrases of similar import mean, with
respect to any matter in question relating to the Company or the Shares, if the
Sellers have actual knowledge of such matter or would have such knowledge of
such matter after having made such enquiry of the other Sellers and Dermod
Ranaghan as is reasonable in the context of the matter in question.      
“Leased Real Property” has the meaning set forth in Sellers’ Warranty 3.2.1 in
Schedule 5 of this Agreement.       “Leases” has the meaning set forth in
Sellers’ Warranty 3.2.1 in Schedule 5 of this Agreement.       “Liability”
means, with respect to any Person, any liability or obligation of such Person of
any kind, character or description, absolute or contingent, accrued or
unaccrued, secured or unsecured, joint or several, due or to become due,
executory, determined, determinable or otherwise, whether or not the same is
required to be accrued on the financial statements of such Person and whether or
not the same is disclosed in any Schedule to this Agreement.       “Marks” means
registered and unregistered trademarks and service marks and logos (including
any Internet domain names), and applications thereof.       “Material Adverse
Effect” means a material adverse change in, or effect on, the Business,
operations, financial condition, results of operations, prospects or any other
aspect of the Company or the Business (which may include the termination of any
significant customer relationships depending on the net decrease in revenue,
termination of employment of senior employees or any other actions or events
which would constitute a material adverse change in the Business or operations
of the Company, taken as a whole).       “Net Working Capital Deficiency” means
the amount, if any, by which the Closing Net Working Capital, as finally
determined in accordance with Clause 3.4 below, is less than one million, eight
hundred and fifty thousand British pounds (£1,850,000).       “Net Working
Capital Substantiation Date” means the earlier of six months following the
Closing Date or the date on which current assets of not less than one million,
eight hundred and fifty thousand

5



--------------------------------------------------------------------------------



 



    British pounds (£1,850,000) reflected in the Closing Net Working Capital, as
finally determined in accordance with Clause 3.4 below, have been actually
collected (and not just earned or accrued) by the Company.       “New Articles
of Association” means the new articles of association of the Company in the
Agreed Form and substantially in the form set out at Exhibit H.      
“Optionholders” has the meaning set forth in Clause 3.3.2 of this Agreement.
“Option Shares” has the meaning set forth in Clause 3.3.2 of this Agreement.    
  “Patents” means patents, patent rights and all applications thereof, including
any and all continuation, divisional, continuation-in-part, or reissue patent
applications or patents issuing thereon.       “Pensionable Employees” means
Employees and past officers and employees of the Company.       “Pension
Schemes” means the Friends Provident Group Personal Pension Scheme commenced in
November 2005 and the Executive Retirement Plan commenced on 19 March 1998.    
  “Permits” has the meaning set forth in Sellers’ Warranty 7.1 of Schedule 5 of
this Agreement.       “Permitted Encumbrances” means (a) Encumbrances for Taxes
or governmental assessments, charges or claims the payment of which are not yet
due, or for Taxes the validity of which is being contested in good faith by
appropriate proceedings; (b) statutory Encumbrances of landlords and
Encumbrances of carriers, warehousemen, mechanics, materialmen and other similar
Persons and other Encumbrances imposed by Applicable Law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith; (c) Encumbrances relating to deposits made to secure the performance
of leases, trade contracts or other similar agreements listed on the Schedules
hereto; and (d) Encumbrances fully and fairly disclosed in the Disclosure
Letter; provided, however, that, with respect to each of Clauses (a) through
(c), to the extent that any such Encumbrance arose prior to the date of the
Audited Statements and relates to, or secures the payment of, a Liability that
was required to be accrued under UK GAAP on the Audited Statements, such
Encumbrance shall not be a Permitted Encumbrance unless adequate reserves were
maintained in respect thereof on the Audited Statements in accordance with UK
GAAP.       “Person” means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, estate or other entity or
organisation, including a Governmental Authority.       “Post-Closing Net
Losses” means, the sum of the net losses, if any, (exclusive of net income for
any individual period) of the Company incurred during the twelve month period
prior to the First Anniversary, the Second Anniversary, the Third Anniversary or
the Fourth Anniversary (as applicable) for the purposes of Clause 3.2.2.      
“Pre-Closing EBITDA” means £642,012       “Pre-Closing Revenue” means £5,414,465
      “Prior Year” means, as of the Second Anniversary, Third Anniversary or
Fourth Anniversary (as applicable), the twelve-month period immediately
preceding such date.       “Prior Year EBITDA” means, as of the Second
Anniversary, Third Anniversary or Fourth Anniversary (as applicable), the EBITDA
of the Company for the Prior Year.       “Prior Year Revenue” means, as of the
Second Anniversary, Third Anniversary or Fourth Anniversary (as applicable), the
gross revenues of the Company for the Prior Year, as determined in accordance
with UK GAAP.       “Proceedings” has the meaning set forth in Sellers’ Warranty
5 of Schedule 5 of this Agreement.

6



--------------------------------------------------------------------------------



 



    “Properties” means the Leased Real Property and “Property” means any one of
them.       “Proposed Closing Balance Sheet” has the meaning set forth in Clause
3.4.1 of this Agreement.       “Proposed Net Working Capital” has the meaning
set forth in Clause 3.4.1 of this Agreement.       “Purchase Price” has the
meaning set forth in Clause 3.1 of this Agreement.       “Relevant Territory”
means the United Kingdom, the United States of America, Canada, Mexico, the
Republic of Ireland, France, Germany, Italy, Spain, Austria, Switzerland, the
Netherlands, Belgium, Portugal, Sweden and Norway.       “Restrictive Period”
has the meaning set forth in Clause 4.1 of this Agreement.       “Scheduled
Contracts” has the meaning set forth in Sellers’ Warranty 6.1.1 of Schedule 5 of
this Agreement.       “Second Anniversary” means 31st August, 2008.      
“Seller Employment Agreements” means the employment agreements in the Agreed
Form to be entered into by each Seller with the Company attached as Exhibit G to
this Agreement.       “Sellers” has the meaning set forth in the preamble to
this Agreement.       “Sellers’ Solicitors” means Nabarro Nathanson of Lacon
House, Theobald’s Road, London WC1X 8RW.       “Sellers’ Warranties” or
“Warranties” means the warranties given severally by the Sellers pursuant to
Clause 8 and Schedule 5 and “Sellers’ Warranty” and “Warranty” means any one of
them.       “Shares” has the meaning set forth in the Recitals to this
Agreement.       “Software” means any and all (a) computer programs, including
any and all software implementations of algorithms, models and methodologies,
whether in source code or object code, (b) databases and compilations, including
any and all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work products used to design, plan,
organise and develop any of the foregoing, and (d) all documentation, including
user manuals and training manuals, relating to any of the foregoing, in each
case developed or licensed by the Company, or used in or necessary for the
conduct of its business, specifically excluding those items prepared for
customers in the operation of the Company’s business for which the Company has
assigned all or exclusive title to the customer and excluding generally
available computer programs produced by others which are used by the Company “as
is” or without modification.       “Subsidiary” means, with respect to any
Person, (a) any corporation as to which more than 50% of the outstanding shares
having ordinary voting rights or power (and excluding shares having voting
rights only upon the occurrence of a contingency unless and until such
contingency occurs and such rights may be exercised) is owned or controlled,
directly or indirectly, by such Person and/or by one or more of such Person’s
Subsidiaries, and (b) any partnership, limited liability company, joint venture
or other similar entity of which such Person has the right to give directions
with respect to the operating and financial policies of that entity, which that
entity’s management is obliged to comply or customarily comply with (or any
Subsidiary thereof). When used without reference to a particular Person,
“Subsidiary” means a subsidiary of the Company.       “Taxation” or “Tax” shall
have the meaning given in the Tax Indemnity.       “Tax Indemnity” means the
deed of covenant against Taxation in the Agreed Form entered into between the
Buyer and the Sellers at Closing.

7



--------------------------------------------------------------------------------



 



    “TCGA” means the Taxation of Chargeable Gains Act 1992.       “Third
Anniversary” means 31st August, 2009.       “Trade Secrets” means Know-how,
inventions, discoveries, concepts, ideas, methods, processes, designs, formulae,
technical data, drawings, specifications, data bases and other proprietary and
confidential information, in each case to the extent not Marks or Patents.      
“UK GAAP” means generally accepted accounting principles in the United Kingdom,
as in effect from time to time, and as consistently applied.       “VAT” means
value added tax.       “VATA” means the Value Added Tax Act 1994.       “Working
Capital Payment” has the meaning set forth in Clause 3.1.7 of this Agreement.

1.2   Modification etc. of Statutes

    References to a statute or statutory provision include:

  1.2.1   that statute or provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement;     1.2.2   any
past statute or statutory provision (as from time to time modified, re-enacted
or consolidated) which that statute or provision has directly or indirectly
replaced; and     1.2.3   any subordinated legislation made from time to time
under that statute or statutory provision.

1.3   Singular, plural, gender

    References to one gender include all genders and references to the singular
include the plural and vice versa.

1.4   References to persons and companies

    References to:

  1.4.1   a person include any company, partnership or unincorporated
association (whether or not having separate legal personality); and     1.4.2  
a company shall include any company, corporation or any body corporate, whether
incorporated.

1.5   References to subsidiaries and holding companies

    The words “holding company”, and “subsidiary undertaking” shall have the
same meaning in this Agreement as their respective definitions in the Act.

1.6   Connected Persons

    A person shall be deemed to be connected with another if that person is
connected with such other within the meaning of section 839 of the Income and
Corporation Taxes Act 1988.

1.7   Accounts

    Any reference to “accounts” shall include the directors’ and auditors’
reports, relevant balance sheets and profit and loss accounts and related notes
together with all documents which are or would be required by

8



--------------------------------------------------------------------------------



 



    law to be annexed to the accounts of the company concerned to be laid before
that company in general meeting in respect of the accounting reference period in
question.

1.8   Schedules etc.

    References to this Agreement shall include any recitals and Schedules to it
and references to Clauses and Schedules are to Clauses of, and Schedules to,
this Agreement. References to paragraphs and Parts are to paragraphs and Parts
of the Schedules.

1.9   Headings

    Headings shall be ignored in interpreting this Agreement.

1.10   Information

    References to books, records or other information mean books, records or
other information in any form including paper, electronically stored data,
magnetic media, film and microfilm.

2   AGREEMENT TO SELL THE SHARES   2.1   Sale and Purchase

    On and subject to the terms of this Agreement, the Sellers agree to sell,
and the Buyer agrees to purchase, the Shares.

2.2   Encumbrances

    The Shares shall be sold by the Sellers with full title guarantee free from
Encumbrances and together with all rights and advantages attaching to them as at
Closing (including, without limitation, the right to receive all dividends or
distributions declared, made or paid on or after Closing).

2.3   Pre-Emption Rights

    The Sellers shall procure that on or prior to Closing any and all rights of
pre-emption over the Shares are waived irrevocably by the Persons entitled
thereto.

3   CONSIDERATION

3.1   Amount

    The consideration for the purchase of the Shares under this Agreement shall
be paid by Buyer to the Sellers for the Shares as follows (the “Purchase
Price”):

  3.1.1   at Closing, the Buyer shall pay to each of the Sellers the sum of
three hundred and seventy-five thousand British pounds (£375,000) by wire
transfer of immediately available funds, to an account specified by each Seller
at least three (3) days prior to Closing;     3.1.2   at Closing, the Buyer
shall pay into the Escrow Account the amount of one million, two hundred and
fifty thousand British pounds (£1,250,000) pursuant to the terms of the Escrow
Agreement;     3.1.3   subject to the terms of the Escrow Agreement, the parties
shall procure that the Escrow Agent shall pay to the Sellers the sum of :

  (a)   seven hundred and fifty thousand British pounds (£750,000) plus all
accrued interest in the Escrow Account on the first anniversary of the Closing
Date; and

9



--------------------------------------------------------------------------------



 



  (b)   five hundred thousand British pounds (£500,000) plus all accrued
interest in the Escrow Account on the second anniversary of the Closing Date by
wire transfer of immediately available funds, to an account specified by each
Seller at least three (3) days prior to each such payment date, ratably in
proportion to their individual Share ownership immediately prior to the Closing;

  3.1.4   subject and pursuant to the provisions of Clause 3.2 and Clause 3.1.8,
the Buyer shall pay the Earned Cash to the Sellers by wire transfer of
immediately available funds, to an account specified by each Seller at least
five (5) days prior to the date of the relevant payment;

  3.1.5   subject to the provisions of Clause 3.1.6 and Clause 3.1.8 below
within thirty (30) days of the last day of each of the first eight (8) six-month
periods following the 31st August, 2006 (each of such six-month periods, an
“Earn-Out Period”, and the last day of each such period, an “Earn-Out
Measurement Date”), the Buyer shall pay to the Sellers an amount (each such
payment, an “Earn-Out Installment Payment”) equal to (i) the lesser of
(a) thirty-five percent (35%) of the Company’s EBITDA for the entire period
beginning on 1st September 2006 and ending on such Earn-Out Measurement Date,
(b) the product obtained by multiplying five hundred thousand British pounds
(£500,000) times the number of Earn-Out Periods that have occurred since 31st
August 2006 and (c) £3 million British pounds (£3,000,000), less (ii) the amount
of all Earn-Out Installment Payments previously paid to the Sellers, to an
account specified by each Seller at least three (3) days prior to each Earn-Out
Measurement Date, ratably in proportion to their individual Share ownership
immediately prior to the Closing Date. In the event that any Earn-Out
Installment Payment is zero or a negative amount, no payment shall be made for
such Earn-Out Period. The Buyer and the Sellers agree that the procedures set
out in Schedule 9 shall apply to the calculation of EBITDA required in
accordance with this Clause 3.1.5. During the Earn-out Term, the Buyer and the
Sellers shall procure that the provisions of Schedule 7 shall apply, subject to
the Sellers complying with their fiduciary duties as Directors of the Company,
and the terms of their respective Seller Employment Agreements. Notwithstanding
the provisions of this Clause 3.1.5, the Sellers shall continue to manage the
Business without undue interference from the Buyer during the Earn-Out Term;    
3.1.6   the maximum aggregate amount to be paid to the Sellers pursuant to
Clause 3.1.5 shall be three million British pounds (£3,000,000). For the
avoidance of doubt, upon an aggregate of three million British pounds
(£3,000,000) being paid to the Sellers pursuant to Clause 3.1.5, together with
all payments of Earned Cash being made to the Sellers pursuant to Clause 3.1.4,
the Earn-Out Term shall be terminated;     3.1.7   subject to Clause 3.1.9
below, within fifteen (15) days following the later of (i) the Net Working
Capital Substantiation Date, and (ii) the date that is three (3) months
following the Closing Date, the Buyer shall pay to the Sellers the sum of five
hundred thousand British pounds (£500,000) (the “Working Capital Payment”) by
wire transfer of immediately available funds, to an account specified by each
Seller at least three (3) days prior to such payment date, ratably in proportion
to their individual Share ownership immediately prior to the Closing Date;    
3.1.8   the Working Capital Payment and thereafter the remainder of the Purchase
Price will be reduced by the amount of the Net Working Capital Deficiency, if
any;     3.1.9   on the Closing Date, the Buyer will pay to the Sellers £200,000
in respect of the Seller’s costs, and the Sellers will provide the Buyer with
copies of appropriate invoices in respect of such costs within fourteen
(14) days of Closing. Any Company Transaction Expenses unpaid as of the Closing
will reduce the Working Capital Payment, to the extent that such unpaid amounts
contribute to a reduction in the Closing Net Working Capital.

3.2   Condition to and Method of Payment of Earned Cash

  3.2.1   If (i) the First Year Revenue equals or exceeds the Pre-Closing
Revenue, and (ii) the First Year EBITDA equals or exceeds the Pre-Closing EBITDA
(such determination, the “Earned Cash Test”),

10



--------------------------------------------------------------------------------



 



       then the Earned Cash shall be paid by the Buyer to the Sellers in four
(4) equal annual installments within fifteen (15) days of each of the First
Anniversary, Second Anniversary, Third Anniversary and Fourth Anniversary and
the remaining paragraphs of this Clause 3.2 shall not be applicable. Each
installment payment of the Earned Cash shall constitute payment of sixty-two
thousand, five hundred pounds (£62,500) to each Seller by wire transfer of
immediately available funds, to an account specified by each Seller at least
five (5) days prior to the date of the relevant payment.

  3.2.2   If the Company fails the Earned Cash Test, then no payment of Earned
Cash shall be made on the First Anniversary, and the parties shall apply the
Adjusted Earned Cash Test (as described below), on each of the Second
Anniversary, Third Anniversary and Fourth Anniversary, until the Company meets
the Adjusted Earned Cash Test or the Fourth Anniversary has passed. On the
Second Anniversary, Third Anniversary and/or Fourth Anniversary, as applicable,
if (i) the Prior Year Revenue equals or exceeds the Pre-Closing Revenue, and
(ii) the Prior Year EBITDA less any Post-Closing Net Losses equals or exceeds
Pre-Closing EBITDA (the “Adjusted Earned Cash Test”), then any Earned Cash that
would have been paid by the Buyer to the Sellers prior to such date if the
Earned Cash Test had been met shall be payable within fifteen (15) days of the
Second Anniversary, Third Anniversary or Fourth Anniversary (as appropriate) and
the remaining outstanding Earned Cash shall be paid on the dates that such
payments would have been paid if the Earned Cash Test had been met.     3.2.3  
In the event that the Company fails the Earned Cash Test and the Adjusted Earned
Cash Test on all of the Second Anniversary, Third Anniversary and Fourth
Anniversary (as applicable) then the Earned Cash shall not be paid to the
Sellers, who shall thereafter have no right to claim any amount in respect of
Earned Cash from the Buyer.

3.3   Company Share Options

  3.3.1   The Buyer and the Sellers acknowledge that, subject to any necessary
thresholds being satisfied, the Purchase Price and any other consideration
payable by the Buyer to the Sellers in accordance with Clause 3.1 represents the
total consideration payable to the Sellers in respect of the Shares and
constitutes the full payment by the Buyer for all of the current issued share
capital of the Company.

  3.3.2   Notwithstanding the foregoing, the Buyer and the Sellers acknowledge
that the Company has granted options to certain of its employees (the
“Optionholders”) to acquire shares in the Company (the “Option Shares”) and that
the total consideration payable by the Buyer to the Sellers pursuant to Clause
3.1 does not include any consideration due to the Optionholders in respect of
the Option Shares. Any consideration to be paid for the acquisition of the
Option Shares by the Buyer, shall be the responsibility of the Buyer.

  3.3.3   The Buyer and the Sellers shall procure that, prior to the Closing
Date, the Company’s memorandum and articles of association will be replaced by
the New Articles of Association and thereafter the Buyer and the Sellers will
use their reasonable endeavours to procure that the Company shall (to the extent
permitted under applicable law) manage the sale, purchase and transfer of the
Option Shares from the Optionholders to the Buyer as required in respect of any
transfer of Option Shares to the Buyer under Article 8 of the New Articles of
Association.

3.4   Determination of the Closing Net Working Capital

  3.4.1   Within thirty (30) days following the Closing Date, the Sellers shall
prepare or cause to be prepared (and the Buyers shall co-operate with such
preparation to the extent reasonably required by Sellers), and shall deliver to
the Buyer, (i) a balance sheet of the Company as of the Closing Date (the
“Proposed Closing Balance Sheet”), and (ii) based on the Proposed Closing
Balance Sheet in accordance with the provisions of Schedule 6, a calculation of
the Closing Net Working Capital, which shall exclude any amounts in respect of
Company Transaction Expenses (the “Proposed Net Working Capital”). The Sellers
shall provide to the Buyer and its representatives access to the

11



--------------------------------------------------------------------------------



 



      personnel and books and records of the Company to the extent related to
the preparation of such balance sheet and the calculation of the Proposed Net
Working Capital. If the Buyer does not object to the Proposed Net Working
Capital, in the manner provided below, the Buyer shall be deemed to have
accepted the Proposed Closing Balance Sheet and the Proposed Net Working
Capital, which shall be deemed to be the Closing Net Working Capital, and which
shall be final, binding and conclusive for all purposes hereunder.

  3.4.2   At the end of each calendar month between the Closing Date and the Net
Working Capital Substantiation Date, the Sellers shall prepare or cause to be
prepared (and the Buyer shall co-operate with such preparation to the extent
reasonably required by the Sellers) and shall deliver to the Buyer, a listing of
the cash receipts, cash disbursements and liabilities arising which were not
included in the Proposed Closing Balance Sheet, occurring subsequent to the
Closing Date (each a “Statement of Movements in Net Working Capital”) and shall
share such Statements of Movements in Net Working Capital with the Buyers and
consult with them in respect of any reasonable questions or comments they may
raise thereon.

  3.4.3   Within fifteen (15) days following the Net Working Capital
Substantiation Date, the Sellers shall prepare or cause to be prepared (and the
Buyer shall co-operate with such preparation to the extent reasonably required
by the Sellers), and shall deliver to the Buyer, a final Statement of Movements
in Net Working Capital from the Closing Date and through to the Net Working
Capital Substantiation Date (the “Final Statement of Movements in Net Working
Capital”). The Sellers shall provide to the Buyer and its representatives access
to the personnel and books and records of the Company to the extent related to
the preparation of such Final Statement of Movements in Net Working Capital. If
the Buyer does not object to the Final Statement of Movements in Net Working
Capital, in the manner provided at Clause 3.4.4 below, the Buyer shall be deemed
to have accepted the Final Statement of Movements in Net Working Capital, which
shall be final, binding and conclusive for all purposes hereunder.

  3.4.4   If the Buyer disagrees with the Proposed Net Working Capital or Final
Statement of Movements in Net Working Capital, it shall notify the Sellers of
such disagreement in writing within fifteen (15) Business Days after receipt of
the Proposed Closing Balance Sheet, the calculation of the Proposed Net Working
Capital from the Sellers or Final Statement of Movements in Net Working Capital
(as the case may be), and such notice shall set forth in detail the particulars
of such disagreement. In the event any such notice of disagreement is timely
provided by the Buyer, the Sellers and the Buyer shall use their reasonable
endeavours for a period of ten (10) Business Days to resolve any disagreements
with respect to the calculation of the Proposed Net Working Capital or Final
Statement of Movements in Net Working Capital. If, at the end of such period,
the Sellers and the Buyer are unable to resolve such disagreements, then an
independent accounting firm of recognised national standing, other than the
Sellers’ or the Company’s independent auditors, mutually selected by the Sellers
and the Buyer (the “Auditor”), shall resolve any remaining disagreements, acting
as expert and not as arbitrator. If the Sellers and the Buyer cannot agree on
the Auditor, either party may request the President of the Institute of
Chartered Accountants of England and Wales to select such independent accounting
firm of recognised national standing as the Auditor, who shall act as expert and
not as arbitrator. The Auditor shall be asked to resolve as promptly as
practicable, preferably within thirty (30) Business Days of the date on which
such dispute is referred to the Auditor, based solely on written submissions
forwarded by the Sellers and the Buyer to the Auditor within ten (10) days
following the Auditor’s selection (unless and to the extent that the Auditor
establishes different procedures), the outstanding disagreements between the
Sellers and the Buyer with respect to the Proposed Closing Balance Sheet, the
Proposed Net Working Capital, or Final Statement of Movements in Net Working
Capital and to determine whether and to what extent (if any) the Proposed Net
Working Capital calculation or Final Statement of Movements in Net Working
Capital requires adjustment. If the Auditor’s calculation of the Closing Net
Working Capital or Final Statement of Movements in Net Working Capital varies by
more than five percent (5%) from the Proposed Net Working Capital or Final
Statement of Movements in Net Working Capital calculated by the Sellers (as the
case may be), then the Sellers shall be responsible for all of the costs and
expenses of the Auditor, and shall pay to the Buyer all of the Buyer’s
reasonable legal,

12



--------------------------------------------------------------------------------



 



      accounting and other fees and expenses of participating in such dispute
resolution procedure. Otherwise the Buyer shall pay the fees and expenses of the
Auditor. The Proposed Net Working Capital or Final Statement of Movements in Net
Working Capital, as adjusted for the Auditor’s determination shall be deemed to
be the Closing Net Working Capital or Final Statement of Movements in Net
Working Capital (as the case may be), and shall be final, binding and conclusive
for all purposes hereunder in the absence of manifest error or fraud.

3.5   Buyer Change of Control

    If there is any change of control of the Buyer, such that any person or
persons acting together obtain directly or indirectly more than 50% of the
voting shares of the Buyer at any time during the Earn-Out Term, then:

  (i)   if the Earned Cash (or any part of it) has not been paid to the Sellers
at such time, the Buyer shall pay to the Sellers £250,000 each, less any amounts
paid to the Sellers previously pursuant to clause 3.1.4 and clause 3.2, to an
account specified by each Seller to the Buyer in writing, and such payment shall
constitute a full discharge of the Buyer’s obligations under clause 3.1.4 and
clause 3.2; and

  (ii)   any remaining amounts of consideration that have not at that time been
paid to the Sellers pursuant to clauses 3.1.5, 3.1.7 and 3.1.9 and which it is
possible may still be paid to the Sellers pursuant to such clauses shall be paid
by the Buyer promptly following the date of such change of control to an escrow
account established in the name of the Buyer for that purpose and the Buyer
shall procure that the terms under which the escrow account is managed shall
include a term that no payments shall be made out of such escrow account, except
that (a) as amounts become due and payable to the Sellers in accordance with the
terms of clauses 3.1.5, 3.1.7 and 3.1.9 of this Agreement (as adjusted by
clauses 3.6.2 and 3.7 if applicable) they are so paid to the Sellers or (b) once
such sums become incapable of payment to the Sellers, pursuant to the provisions
of Clause 3.1.5, 3.1.7 or 3.1.9 (as applicable) the relevant amount will be
released from the escrow account to the Buyer.

3.6   Company Change of Control

    If there is any change of control of the Company such that the Buyer intends
to transfer or sell more than 50% of its interest in the Shares to persons
outside of the Buyer’s Group at any time during the Earn-Out Period then any
remaining amounts of consideration not previously paid to the Sellers during the
Earn-Out Period in accordance with Clause 3.1 of this Agreement shall be
accelerated and become due and payable (including all amounts held in the Escrow
Account, plus accrued interest thereon) and the full amount of the Working
Capital Payment and the Earned Cash (if not already paid).

3.7   Termination of Seller Employment Agreements without cause by the Buyer

    If the Buyer terminates the employment of any of the Sellers without cause,
in accordance with the provisions of Clause 4(c) of the applicable Seller
Employment Agreement prior to the end of the Earn-Out Period, then any remaining
amounts of consideration not previously paid to the Sellers during the Earn-Out
Period in accordance with Clause 3.1. of this Agreement shall be accelerated and
become due and payable (including all amounts held in the Escrow Account, plus
accrued interest thereon) and the full amount of the Working Capital Payment and
the Earned Cash (if not already paid).

4   NON-COMPETITION; NON-SOLICITATION

4.1   Subject to Clause 4.2, each of the Sellers severally agrees that, for a
period of four (4) years following the Closing Date (the “Restrictive Period”),
such Seller shall not, and shall not cause, authorise or permit its Affiliates
or Subsidiaries, to:

  (a)   directly or indirectly, own, manage, operate, control or participate in
the ownership, management, operation or control of, or provide any financing to,
any Person (other than the Buyer, the Company or their Subsidiaries or
Affiliates) that engages in any activity, operation or business that competes

13



--------------------------------------------------------------------------------



 



      with the then current business of the Company in the Relevant Territory,
except that each such Seller may hold less than 3% of the share capital of any
such publicly traded Person, and further provided that the Sellers may be
employed by a customer of the Business that is not also a competitor of the
Company following termination of their Employment Agreement, but solely in the
capacity as an employee and not in any consultancy capacity;

  (b)   take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, employee, or supplier from having a
business relationship or potential business relationship with the Company or
from maintaining business relationships or entering into a new business
relationship with the Company or that may have a Material Adverse Effect on any
existing business relationship;

  (c)   interfere with, or attempt to interfere with, the employment of any
officers, employees, representatives or agents of the Buyer, the Buyer’s
Subsidiaries or any Person which the Buyer is a subsidiary of, the Company or
any of their Subsidiaries or Affiliates, holding a senior management,
administrative sales or operational function, or solicit, hire or attempt to
induce any of them to leave the employ of the Buyer, the Buyer’s Subsidiaries or
any Person which the Buyer is a subsidiary of, the Company or any such
Subsidiary or Affiliate, other than by way of a bona fide recruitment
advertising campaign directed at the market in general and not specifically
targeting any such employees.

4.2   To the extent that a court of competent jurisdiction orders that the
Restrictive Period defined in Clause 4.1 above is neither enforceable nor
binding on the Sellers, the parties agree that the Restrictive Period should be
reduced to a period of three (3) years following the Closing Date.

4.3   Each of the Sellers acknowledges and agrees that the covenants set forth
in this Clause 4 are necessary to protect the goodwill of the Company that is
being purchased by the Buyer. Each of the Sellers further acknowledges and
agrees that the Buyer’s willingness to enter into this Agreement is conditional
and dependent upon such Sellers’ promise to be bound by this Clause 4. The
parties hereto acknowledge and agree that any breach of the restrictive
covenants contained in this Clause 4 would cause irreparable injury and that the
remedy at law for any such breach would be inadequate, and the parties agree and
consent that, in addition to any other available remedy, temporary and permanent
injunctive relief may be granted in any action or proceeding which may be
brought by any party to enforce such restrictive covenants.

4.4   Each of the Sellers acknowledges and agrees that all of the restrictions,
covenants and agreements in Clause 4 hereof are appropriate, reasonable and
valid (including with respect to geographic scope and duration) and fully
necessary for the protection of the legitimate interests of the Buyer or the
Buyer’s Subsidiaries or any Person which the Buyer is a subsidiary of. If any
provision contained in this Clause 4 shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Clause 4 but this
Clause 4 shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
Applicable Law, or in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this Clause 4 to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such Applicable Law.

5   PRE-CLOSING OBLIGATIONS OF SELLERS

5.1   Conduct of the Business

    Each of the Sellers, jointly and severally, hereby agrees that:

14



--------------------------------------------------------------------------------



 



  5.1.1   from the date hereof until the Closing Date, the Company shall, and
the Sellers shall or shall cause the Company to, conduct the Business as a going
concern in the ordinary course and use its or their commercially reasonable best
efforts, without paying or increasing the compensation, payments, remuneration
or fees payable to any Person, to preserve intact the Business and the Company’s
relationships and goodwill with third parties and keep available the services of
the present officers, Employees, agents, contractors, Consultants and other
personnel of the Business.

  5.1.2   Without limiting the generality of the foregoing, from the date hereof
until the Closing Date and without the Buyer’s prior written consent (such
consent shall not be unreasonably withheld), the Sellers shall not permit the
Company to or to agree to whether through one action or transaction or a series
of connected actions or transactions:

  (a)   make any change in its accounting methods or in the manner of keeping
its books and records or any change in its current practices with respect to
sales, receivables, payables or accrued expenses;     (b)   declare or pay any
dividend or make any distribution in respect of any of its equity securities or,
directly or indirectly, redeem, purchase or otherwise acquire any of its equity
securities or the equity securities of any of its Affiliates or make any other
payments of any kind to the holders of any of its equity securities in respect
thereof or to the holders of any equity securities of any of its Affiliates in
respect thereof, or enter into any commitment or agreement to do any of the
foregoing; or     (c)   enter into, or commit to enter into, any transaction
with any director, officer, or shareholder, Affiliate or Associate of the
Company or any Affiliate of any director, officer or shareholder;

5.2   Transactions Affecting the Shares

    During the period from the date of this Agreement until the Shares are
transferred to the Buyer on the Closing Date, the Sellers shall not (whether
voluntarily or involuntarily, and whether currently or prospectively) sell,
transfer or otherwise dispose of any of the Shares or any interest therein or
create (or permit the creation of) any Encumbrance on any of the Shares. Each
Seller hereby waives all rights he or it may have under any agreements between
the Sellers relating to the Company (the “Sellers’ Agreements”) in connection
with the sale of the Shares and the other transactions contemplated hereby, and
agrees that effective as of the Closing, any such Sellers’ Agreements shall
automatically terminate.

6   CLOSING

6.1   Date and Place

    Closing shall take place at the offices of Bingham McCutchen LLP, 41
Lothbury, London EC2R 7HF on 2nd January 2007 (the “Closing Date”), or, if
Closing does not take place on the scheduled date on the immediately following
day (which shall then be deemed to be the Closing Date for the purposes of this
Agreement and the provisions of this clause shall apply to the occurrence of
Closing on such date, including the deferral provisions, mutatis mutandis,
provided that the date of Closing shall not be later than 5 pm UK time on 5th
January 2007.

6.2   Closing Events

    On Closing, the Sellers and the Buyer shall comply with their respective
obligations specified in Schedule 4.

15



--------------------------------------------------------------------------------



 



6.3   Payments on Closing

    On Closing, the Buyer shall pay the amounts referred to at Clause 3.1.1 and
Clause 3.1.9 to the Sellers and the amount referred to at Clause 3.1.2 to the
Escrow Account pursuant to the terms of the Escrow Agreement.

6.4   Breach of Closing Obligations

    If the Sellers or the Buyer fail to comply with any material obligation in
this Clause 6 or Schedule 4 by 5 pm UK time on 5th January 2007, the Buyer, in
the case of non-compliance by the Sellers, or the Sellers, in the case of
non-compliance by the Buyer, shall be entitled (in addition to and without
prejudice to all other rights or remedies available, including the right to
claim damages) by written notice to the other:

  6.4.1   terminate this Agreement (other than Clauses 1, 9.5, 9.10, 9.12 and
9.16) without liability on its part; or     6.4.2   effect Closing so far as
practicable having regard to the defaults which have occurred.

6.5   Long Stop Date

    If Closing has not occurred by 5 pm UK time on 5th January 2007, this
Agreement shall terminate in any event (other than Clauses 1, 9.5, 9.10, 9.12
and 9.16).

7   WARRANTIES

7.1   The Sellers’ Warranties

  7.1.1   Subject to Clause 7.2, the Sellers severally warrant to the Buyer that
the statements set out in Schedule 5 are true and accurate and not misleading as
of the date of this Agreement.     7.1.2   The Sellers acknowledge that the
Buyer has entered into this Agreement in reliance upon the Sellers’ Warranties.
    7.1.3   Each of the Sellers’ Warranties shall be separate and independent
and shall not be limited by reference to any other paragraph of Clause 7 or by
anything in this Agreement or in the Tax Indemnity.

7.2   Sellers’ Warranties Disclosures

    The Sellers’ Warranties are subject to matters fairly disclosed in this
Agreement or the Disclosure Letter.

7.3   Sellers’ Warranties Waiver of Rights against the Company etc

    Save in the case of fraud, or willful non-disclosure the Sellers undertake
to the Company and to the Buyer for themselves and as trustee for the directors
and officers of the Company to waive any rights, remedies or claims which they
may have in respect of any misrepresentation, inaccuracy or omission in or from
any information or advice supplied or given by the Company or their respective
directors or officers in connection with assisting the Sellers in the giving of
any Warranty or the preparation of the Disclosure Letter and the Tax Indemnity.

7.4   Effect of Closing

    The Sellers’ Warranties and all other provisions of this Agreement and the
Tax Indemnity, to the extent that they have not been performed by Closing, shall
not be extinguished or affected by Closing.

16



--------------------------------------------------------------------------------



 



7.5   Buyer’s Warranties

    The Buyer warrants to the Sellers in the terms of the statements and subject
to the limitations on liability set out in Schedule 8.

8   LIMITATION OF SELLERS’ WARRANTIES LIABILITY

8.1   Time Limitation for Claims

    The Sellers shall not be liable in respect of any claim for breach of any
Sellers’ Warranty (“Warranty Claim”) or any claim under the Tax Indemnity
(together “Claim”) unless a notice of the Claim is given by the Buyer to the
Sellers:

  8.1.1   in the case of any Warranty Claim under paragraph 12 of Schedule 5
(Taxes) or under the Tax Indemnity, within six (6) years of the end of the
Company’s financial year following Closing; and     8.1.2   in the case of any
other Claim, within 24 months of the date of Closing, except that there shall be
no time limitation for giving notice of any claim under paragraphs 1.1 and 1.2
of Schedule 5.

8.2   Minimum Claims

  8.2.1   The Sellers shall not be liable for breach of any Sellers’ Warranty in
respect of any individual claim (or a series of claims arising from
substantially identical facts or circumstances) where the liability agreed or
determined (disregarding the provisions of this Clause 8.2) in respect of any
such claim or series of claims does not exceed £25,000.     8.2.2   Where the
liability agreed or determined in respect of any such claim or series of claims
exceeds £25,000, the Sellers shall be liable for the amount of the claim or
series of claims as agreed or determined.     8.2.3   Notices of Claims shall be
given by the Buyer to the Sellers within the time limits specified in Clause
8.1, specifying in reasonable detail the legal and factual basis of the claim
and the evidence on which the Buyer relies and, if practicable, an estimate of
the amount of Damages which are, or are to be, the subject of the claim
(including any Damages which are contingent on the occurrence of any future
event).

8.3   Maximum Liability

  8.3.1   The individual aggregate maximum liability of each Seller in respect
of all Claims shall not exceed that part of the consideration which he actually
receives in cash under this Agreement whether before or after the date of any
Claim and irrespective of whether any time limitation referred to in Clause 8.1
has expired, subject to Applicable Law, except that no such limitation shall
apply in respect of a Claim for breach of paragraphs 1.2 or 1.3 of Schedule 5.  
  8.3.2   The individual maximum liability of each Seller in respect of each
Claim shall not exceed the total liability of all the Sellers in respect of such
Claim divided by the number of Sellers liable in respect of such Claim, except
that no such limitation shall apply in respect of a Claim for breach of
paragraphs 1.2 or 1.3 of Schedule 5.

8.4   Provisions

    The Sellers shall not be liable for breach of any Sellers’ Warranty in
respect of any claim if and to the extent that proper allowance, provisions or
reserve is made in the Audited Statements for the matter giving rise to the
claim.

17



--------------------------------------------------------------------------------



 



8.5   Matters Arising Subsequent to this Agreement

    The Sellers shall not be liable for breach of any Sellers’ Warranty in
respect of any matter to the extent that the same would not have occurred but
for:

  8.5.1   the passing of, or any change in, after Closing, any law, rule,
regulation or administrative practice of any government, governmental
department, agency or regulatory body including (without prejudice to the
generality of the foregoing) any increase in the rates of Taxation or any
imposition of Taxation or any withdrawal of relief from Taxation not actually
(or prospectively) in effect at the date of Closing; or     8.5.2   any change
in accounting policy, bases or practice of the Buyer or the Company introduced
or having effect after Closing.

8.6   Recovery from Third Parties following Recovery from the Sellers

    If the Sellers have paid an amount in discharge of any Claim and the Buyer
or the Company is entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from a third party a sum which indemnifies or
compensates the Buyer or the Company (in whole or in part) in respect of the
Claim, the Buyer shall procure that the Company shall, on behalf of itself or
the Buyer, as applicable, pay to the Sellers as soon as practicable after
receipt an amount equal to (i) any sum recovered from the third party less any
costs and expenses properly incurred in obtaining such recovery less any
Taxation attributable to the recovery after taking account of any tax relief
available in respect of any matter giving rise to the Claim or if less (ii) the
amount previously paid by the Sellers to the Buyer.

8.7   The Buyer acknowledges that in entering into this Agreement it has relied
only on the Sellers’ Warranties and that (in the absence of fraud) it will not
have any right or remedy arising out of any representation, warranty, agreement
or statement not set out in this Agreement.

8.8   The Sellers shall have no liability in respect of any Claim or to the
extent arising from any matter, act, omission or circumstance:

  8.8.1   expressly contained in this Agreement or which arises from
implementation of this agreement in accordance with its terms;     8.8.2   which
would not have occurred but for any act, omission or transaction on or after
Closing by or with the consent of the Buyer.

8.9   The Buyer’s rights and remedies in respect of any Claim shall be limited
to damages for breach of contract or, in the case of a claim under the Tax
Indemnity, recovery on the basis provided in the Tax Indemnity. The Buyer shall
not (in the absence of fraud) be entitled to rescind this agreement or to
recover damages in tort or for misrepresentation.

8.10   Nothing in this Agreement shall operate to reduce the Buyer’s common law
duty to mitigate any loss giving rise to any Claim (other than a Claim under the
Tax Indemnity) and the Buyer shall be under a duty so to mitigate.

8.11   Where the same facts or circumstances could give rise to more than one
Claim, the Buyer shall not be entitled to recover more than once for the same
loss, so that, in calculating the amount payable for breach of any of the
Sellers’ Warranties or under the Tax Indemnity, account shall be taken of any
amount paid under the Sellers’ Warranties and/or the Tax Indemnity in respect of
the same facts or circumstances.

8.12   A Claim (other than a Claim under the Tax Indemnity) in respect of which
notice is given in accordance with Clause 8.2.3 shall, if it has not previously
been satisfied, settled or withdrawn, be deemed to have been withdrawn and be
barred and unenforceable unless legal proceedings have been issued and served on

18



--------------------------------------------------------------------------------



 



    the Sellers in respect of such Claim within 6 months after the date of such
notice or, where the Claim is based on a contingent liability, within 6 months
after such liability ceases to be contingent.

8.13   The Sellers shall have no liability in respect of any Claim which is
based upon a liability which is contingent only unless and until such contingent
liability becomes an actual liability and is due and payable.

8.14   The Sellers shall have no liability in respect of any Claim to the extent
that there is an understatement of assets or profits in the Audited Statements.

8.15   Any amount recovered by the Buyer from the Sellers pursuant to a Claim
shall be treated as a reduction in the Purchase Price received by the Sellers
for the Shares.

8.16

  8.16.1   If (i) the Company or the Buyer or any member of the Buyer’s Group,
or (ii) any of the Sellers, becomes aware of a matter which could reasonably be
expected to give rise to a Warranty Claim, the Buyer shall give notice in
writing of that fact as soon as reasonably practicable to the Sellers, or, if
applicable, the Sellers shall give notice in writing of that fact as soon as
reasonably practicable to the Buyer.     8.16.2   If the Company or the Buyer or
any member of the Buyer’s Group receives notice of a claim by a third party
(“Third Party Claim”) against the Company or the Buyer or any member of the
Buyer’s Group which might constitute or give rise to a liability pursuant to
this agreement, the Sellers and the Buyer shall consult with each other
regarding the conduct of the Third Party Claim and the Sellers shall within
30 days of receipt of notice of the Third Party Claim elect either to conduct
the Third Party Claim itself or to leave conduct to the Buyer and the relevant
member of the Buyer’s Group. Whether or not the Sellers elect to conduct the
Third Party Claim themselves, subject to Clause 8.16.3 below, the Buyer shall
and shall procure that the relevant member of the Buyer’s Group shall take such
lawful and reasonable action as the Sellers shall reasonably require to avoid,
dispute, resist, appeal, compromise, settle, contest or raise a counter-claim in
relation to the Third Party Claim.     8.16.3   The Sellers shall indemnify the
Buyer or any relevant member of the Buyer’s Group against and in respect of all
properly incurred costs, charges, expenses, liabilities and damages for which
the Buyer or the relevant member of the Buyer’s Group becomes liable in respect
of any action which is required to be taken by the Buyer or any member of the
Buyer’s Group under Clause 8.16.2.     8.16.4   A party having conduct of a
Third Party Claim shall keep the other fully informed of the progress and the
defence of any Third Party Claim and shall consult with and have due regard for
the other’s reasonable representation.     8.16.5   Where the Buyer has made a
Warranty Claim, the Buyer shall use all reasonable endeavours (subject to the
Sellers indemnifying the Buyer for the costs and expenses incurred by it in so
doing) to recover any amounts due from any third party (including an insurer).

8.17   No right of set-off

    The Buyer acknowledges that no right of set-off, deduction or withholding
shall apply to any sums payable under this Agreement and that any payments made
to the Sellers in accordance with the terms of this Agreement shall be made
without right of set-off, deduction or withholding against any Claim.

8.18   Fraud

8.19   None of the limitations contained in this Clause 8 shall apply as regards
any Seller to any Claim which arises or is increased, or to the extent to which
it arises or is increased, as the consequence of, or which is delayed as a
result of, fraud of that particular Seller.

19



--------------------------------------------------------------------------------



 



9   MISCELLANEOUS

9.1   Further Assurances

    The Buyer, the Company and the Sellers agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.

9.2   Public Announcements

    Prior to the Closing Date, the Parties hereto agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated herein and, except as
may be required by Applicable Law, will not issue any such public statement,
including, without limitation, any notice to any employees of the Company,
without the prior written consent of the other Parties hereto.

9.3   Administration of Accounts

  9.3.1   All payments and reimbursements received by the Sellers after the
Closing Date from any third party in the name of or to the Company in connection
with or arising out of any business of the Company, including without limitation
the Business shall be held by the Sellers in trust for the benefit of the
Company and, immediately upon receipt by the Sellers of any such payment or
reimbursement such Person shall pay, or cause to be paid, over to the Company
the amount of such payment or reimbursement without right of set off.     9.3.2
  After the Closing Date, the Company will continue to collect accounts
receivable in the ordinary course of business.

9.4   Tax Matters

  9.4.1   The terms of the Tax Indemnity are incorporated into this Agreement.  
  9.4.2   The Company shall, and Buyer shall cause the Company to, preserve and
keep all tax records relating to Taxes of the Company for periods ending on or
prior to the Closing Date and any period that includes but does not end on the
Closing Date for so long as the contents thereof may become material to the
administration of any applicable Tax law, but in any event until the later of
(i) the expiration of any applicable statute of limitations and (ii) seven years
after the Closing Date; provided, however, if the Company determines that any
such records are no longer material in the administration of any matter under
applicable Tax law, the Company may dispose of such records upon 90 calendar
days prior notice to the Sellers. Following the Closing, for so long as the such
Tax records are retained, as provided in the preceding sentence, the Buyer shall
permit the Sellers and their representatives and agents to have reasonable
access during normal business hours to such Tax records to the extent that such
access may be reasonably required (i) in connection with the preparation of the
Sellers’ Tax and accounting records; (ii) in connection with the preparation of
any Tax returns or with Tax audits; or (iii) in connection with any Tax-related
litigation, investigation or proceeding.

9.5   Confidentiality

  9.5.1   “Confidential Information" means information, including, without
limitation, certain confidential information of the business and assets of a
Party to this Agreement, including technical, manufacturing, marketing,
financial and commercial information provided to the other Party to facilitate
the consideration, evaluation, approval and consummation of the transactions
contemplated by this Agreement (“Permitted Purposes”). Confidential Information
shall also include all notes, analyses, compilations, studies or other documents
prepared by the Buyer, the Company or the Sellers, as the case may be, and any
of their respective Affiliates or representatives,

20



--------------------------------------------------------------------------------



 



      including solicitors and financial advisors or agents (“Representatives")
thereof, insofar as they contain or reveal the other’s Confidential Information.
In addition, the following shall be deemed Confidential Information: (i) the
nature or content of any provisions of this Agreement; (ii) the fact that
Confidential Information has been made available by any Party to the other or
that any Party has inspected any portion of the other’s Confidential
Information; (iii) the fact that any discussions or negotiations have taken
place pertaining to the transactions contemplated by this Agreement; and (iv)
any of the provisions or facts with respect to the transactions contemplated by
this Agreement, including the status thereof.

  9.5.2   Confidential Information that is furnished by a Party, its Affiliates
or its Representatives (“Discloser”) to another Party, its Affiliates or its
Representatives (“Recipient"), whether furnished orally, in writing or in
graphic, encoded or other tangible form before or after the date of this
Agreement shall be treated confidentially and with at least the same degree of
care that the Recipient uses to treat its own information of a similar nature.  
  9.5.3   Confidential Information does not include, or shall cease to include,
any information if, or when, and to the extent that, it:

  (a)   is or becomes generally available to the public, other than as a result
of a disclosure by the Recipient in breach of this Clause 9.5;     (b)   was
available to the Recipient on a non-confidential basis prior to its disclosure
by the Discloser;     (c)   becomes available to the Recipient on a
non-confidential basis from a source other than the Discloser, provided such
source is not bound by a confidentiality agreement with the Discloser, or is
otherwise not prohibited from transmitting the information to the Recipient, by
a contractual, legal or fiduciary obligation of which the Recipient had prior
knowledge or should reasonably have been aware; or     (d)   is independently
developed by the Recipient and is so documented or otherwise proved.

  9.5.4   A Recipient shall be permitted to disclose the Discloser’s
Confidential Information only to those Persons who have a bona fide need to know
such Confidential Information in connection with the Permitted Purposes,
provided such Persons shall be informed of the confidential nature of the
Confidential Information, and are obligated to maintain the confidentiality
thereof and to comply with all other obligations hereunder. Except with the
specific prior consent of the Discloser or as expressly otherwise permitted by
the provisions hereof, the Discloser’s Confidential Information will not be
disclosed by the Recipient and the Recipient will not use the deemed duly given
(i) if personally delivered, when so delivered, (ii) if mailed, five (5)
Business Days after having been sent by registered or certified mail (or airmail
to an overseas recipient), return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (iii) if given by
facsimile, once such notice or other communication is transmitted to the
facsimile number specified below and the appropriate answer back or telephonic
confirmation is received, provided that such notice or other communication is
promptly thereafter mailed in accordance with the provisions of paragraph
(ii) above, or (iv) if given by email communication, once such notice or
communication has been sent and a delivery receipt in respect of such
communication has been received by the sending party or the email is actually
received by the recipient in any event, provided that such notice or
communication is promptly thereafter mailed in accordance with the provisions of
paragraph (ii) above, or (v) if sent through an overnight delivery service in
circumstances in which such service guarantees next day delivery, the day
following being so sent:

21



--------------------------------------------------------------------------------



 



If to the Sellers:
Mr. Janos Sivo
2 Meridian House
3 Upper St. Martin’s Lane London
WC2H 9NY
Janos.sivo@cartesian.co.uk
Mr. Alan Strong
24 Flanchford Road
London
W12 9ND
Alan.strong@caftesim.co.uk
Mr. William Hill
School House
School Lane
Headbourne Worthy
Winchester
S023 7JX
William.hill@cartesian.co.uk
Mr. James Baker
101 Eastbourne Mews
London
W2 6LQ
Jim.baker@cartesian.co.uk
with a copy to, in each case:
Nabarro Nathanson Lacon House
Theobald’s Road
London WC1X 8RW
Attn: Glyn Taylor
Fax No.: 44-(0)207-868-3357
If to the Buyer or the Company after the Closing Date:
The Management Network Group Inc.
7300 College Boulevard, Suit 302
Overland Park, Kansas 66210
Attn: Don Klumb/Micky Woo
Donald.Klumb@tmng.coicky.Woo@tmg.com
Fax No.: (913) 451-1845
with a copy to:
Bingham McCutchen LLP 41 Lothbury
London EC2R 7HF
Attn: Vance Chapman
Fax No.: 44-(0)207-661-5400

22



--------------------------------------------------------------------------------



 



    Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the individual for whom it is
intended. Any Party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

9.7   Amendments; No Waivers

  9.7.1   Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by all Parties hereto, or in the case of a waiver, by the Party
against whom the waiver is to be effective.     9.7.2   No waiver by a Party of
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent occurrence.
No failure or delay by a Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

9.8   Expenses

  9.8.1   Subject to the provisions of Clause 9.8.2, all costs and expenses
incurred in connection with this Agreement and in closing and carrying out the
transactions contemplated herein shall be paid by the Party incurring such cost
or expense. Without limiting the generality of the immediately preceding
sentence, the fees, costs and expenses of the accountants, solicitors and other
financial advisors, brokers, finders and other advisors to the Company or the
Sellers in connection with the preparation or negotiation of, or consummation of
the transactions contemplated by, this Agreement shall be borne by the Sellers
and none of such fees, costs or expenses shall be paid by the Company. This
Clause shall survive the termination of this Agreement.     9.8.2   The Sellers
shall be responsible for paying all fees, commissions and expenses of any
investment banker, broker, finder or other intermediary or advisor engaged by
them upon consummation of the transactions contemplated by this Agreement or
otherwise.

9.9   Successors and Assigns

    This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. No Party hereto
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of each other Party; provided
however, that the Buyer may, without the consent of the Sellers, assign its
rights under this Agreement (i) for security, including, without limitation, to
the Buyer’s financing sources and lenders, (ii) to any Subsidiary or Affiliate
of the Buyer, or (iii) to any successor in title of the Buyer to the Shares.

9.10   Governing Law; Exclusive Jurisdiction

    This Agreement shall be governed by and construed in accordance with the
laws of England and Wales. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement shall be
brought against any of the Parties in the courts of England, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.

23



--------------------------------------------------------------------------------



 



9.11   Counterparts; Effectiveness

    This Agreement may be signed in any number of counterparts and the
signatures delivered by telecopy, each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument and delivered in person. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto.

9.12   Entire Agreement

    This Agreement (including the Schedules and Exhibits referred to herein
which are hereby incorporated by reference and the other agreements executed
simultaneously herewith) constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the Parties with
respect to the subject matter of this Agreement.

9.13   Captions

    The captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof. All references to a
Clause or Part include all subparts thereof.

9.14   Severability

    If any provision of this Agreement, or the application thereof to any
Person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the transactions contemplated hereby in substantially the same
manner as originally set forth at the later of the date this Agreement was
executed or last amended.

9.15   Cumulative Remedies

    Other than as provided for in this Agreement, the rights, remedies, powers
and privileges are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

9.16   Third Party Beneficiaries

    Other than (i) the Company, the directors and officers of the Company with
respect to the provisions of Clause 7.3, the benefit of which is hereby
conferred upon such persons, nothing in this Agreement shall create or be deemed
to create any third party beneficiary rights in any Person not a party pursuant
to the Contracts (Rights of Third Parties) Act 1999 or otherwise.

9.17   Specific Performance

    The Parties hereby acknowledge and agree that the failure of any Party to
perform its agreements and covenants under this Agreement, including its failure
to take all actions as are necessary on its part to the consummation of the
transactions contemplated herein, will cause irreparable injury to the other
Parties, for which damages, even if available, will not be an adequate remedy.
Accordingly, each Party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of that Party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations under this Agreement.

[Signatures appear on the following pages]

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
to be duly executed by their respective authorised officers as of the day and
year first above written.
“SELLERS”

     
 
Janos Sivo
   
 
   
 
   
 
Alan Strong
   
 
   
 
   
 
William Hill
   
 
   
 
   
 
James Baker
   

“BUYER”
THE MANAGEMENT NETWORK GROUP, INC.

         
By:
       
 
 
 
    Name: Richard P. Nespola     Title: Chairman and Executive Officer    

25